DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 26-29 and 35-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmeling et al., U.S. Patent Application Publication No. 2018/0096175.

As per claims 21, 29 and 35-36, Schmeling et al. discloses the utilization of blockchain enabled packaging for a fabricated item or object, whereby the platform may process the item model (element 310) and store it in the data store (element 306), wherein the processing may include compressing the item model (element 310), converting it to another format, encrypting the item model, applying digital rights management to the item model, tagging the item model with a keyword(s) and/or cataloging the item model and making them available via the distributed manufacturing platform (element 304) or another entity (e.g. a merchant or marketplace of merchants) (e.g. See [0080]).

Schmeling et al. further discloses that a product or item, such as a pharmaceutical, may be packaged using blockchain enabled 3D printed packaging and that the pharmaceuticals themselves may additionally or alternatively be customized to the customer and created through an additive manufacturing process at the same time using the same machine or using altogether different machines (e.g. See [0112] and [0179]).

As per claims 26 and 33, Schmeling et al. further discloses the utilization of data indicative of a production process, a source material, a customer platform, payment data or a quality review result (e.g. See [0032] for disclosure of how payments are handled; also see [0067] for disclosure of product specifications such as material specification).

As per claim 27, Schmeling et al. further discloses digital transactions recording information related to the transaction of data between a customer platform and the processor via the secure, distributed ledger (e.g.  interpreted correspond to Blockchain technology being utilized and the details of the transactions being recorded to a ledger or blockchain; see [0040]).

As per claim 28, Schmeling et al. further discloses the overall system utilizing an additive printer that creates objects via 3D printing, per se (e.g. See [0027]; extrusion techniques and other 3D printing methodologies).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Schleming et al. as applied to claims 21 and 35, respectively, from above, and further in view of Stava, U.S. Patent Application Publication No. 2015/0066178.

As per claims 24 and 37, although Schmeling et al. discloses a 3D printing system, Schmeling et al. does not explicitly describe the 3D printed object to be comprised of slices, per se, with respect to the model of the item to be “printed”.

In analogous art, Stava discloses a 3D printing system whereby a 3D model of an object to be fabricated is converted into plural 2D layers extending upward (e.g. See Claim 9).

It would have been obvious to utilize a well-known layered approach to the overall model of the item to be fabricated, as it represents one of the well-known ways in which the models are processed and are handled by a 3D printer. Another methodology is the utilization of a mesh to represent the modelled object.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Stava into Schmeling et al. for the purpose of providing a convenient way to represent the overall model in sections (layers) so that each layer is fabricated and the object is “built” up using the 3D printer, thereby providing a reliable and effective way of physically forming the object using an additive printing technique.


Allowable Subject Matter
Claims 22-23, 25, 30-34 and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claims 22 and 23, specifically with respect to dependent claim 22, the prior art of record fails to teach or adequately suggest the processor further configured to output a first transaction sub-set of the plurality of transaction sub-sets to the additive manufacturing printer, then receive, from the additive manufacturing printer, an indication that the additive manufacturing printer is no longer storing the first transaction sub-set, and in response to receiving the indication, output a second transaction sub-set of the plurality of transaction sub-sets to the additive manufacturing printer, in combination with the other claimed features and or limitations as claimed.

As per claim 25, the prior art of record fails to teach or adequately suggest the processor further being configured to, for at least some of the plurality of item slices, encode data describing a particular item slice of the plurality of item slices in terms of differences between that particular item slice and another item slice of the plurality of item slices, in combination with the other claimed features and or limitations as claimed.

As per claim 30, the prior art of record fails to teach or adequately suggest outputting the compressed item definition file further comprises outputting a first transaction sub-set of the plurality of transaction sub-sets to the additive manufacturing printer, receiving an indication that the additive manufacturing printer is no longer storing the first transaction sub-set, and in response to receiving the indication, outputting a second transaction sub-set of the plurality of transaction sub-sets to the additive manufacturing printer, in combination with the other claimed features and or limitations as claimed.

As per claim 31, the prior art of record fails to teach or adequately suggest receiving the indication from the additive manufacturing printer comprises receiving a confirmation that the first transaction sub-set is deleted from the additive manufacturing printer, such that the additive manufacturing printer is barred from storing an entirety of the compressed item definition file that describes the three-dimensional item transaction sub-set of the plurality of transaction sub-sets to the additive manufacturing printer, in combination with the other claimed features and or limitations as claimed.

As per claim 32, the prior art of record fails to teach or adequately suggest each transaction sub-set of the plurality of transaction sub-sets comprises a plurality of item slices indicative of a section of the three-dimensional item, and wherein the computer-implemented method comprises encoding, for at least some of the plurality of item slices, data describing a particular item slice of the plurality of item slices in terms of differences between that particular item slice and another item slice of the plurality of item slices, in combination with the other claimed features and or limitations as claimed.

As per claim 34, the prior art of record fails to teach or adequately suggest each transaction sub-set of the plurality of transaction sub-sets comprises a plurality of item slices indicative of a section of the three-dimensional item, and wherein the computer-implemented method comprises identifying a particular item slice of the plurality of item slices as an anchor item slice when differences between that particular item slice and another item slice of the plurality of item slices exceeds a threshold, in combination with the other claimed features and or limitations as claimed.

As per claims 38-39, specifically with respect to dependent claim 38, the prior art of record fails to teach or adequately suggest the processor being further configured to identify a particular item slice of the plurality of item slices as an anchor item slice when
differences between that particular item slice and another item slice of the plurality of item slices exceeds a threshold, in combination with the other claimed features and or limitations as claimed.

	As per claim 40, the prior art of record fails to teach or adequately suggest the processor being further configured to output, at a first time, a first transaction sub-set of the plurality of transaction sub-sets to the additive manufacturing printer; and
output, at a second time, a second transaction sub-set of the plurality of transaction sub-sets to the additive manufacturing printer in response to a determination that the additive manufacturing printer has purged information relating to the first
transaction sub-set, in combination with the other claimed features and or limitations as claimed.


References Cited 
	The following references would cited but were not used for Prior Art rejections:
	
(1)	Small et al., U.S. Patent Application Publication No. 2018/0136633 which discloses a method for verifying and authenticating additive manufactured products utilizing extraterrestrial communication including generating a product geometry file, recording to a distributed transaction register stored on a server network having a plurality of node servers a first transaction reflecting the product geometry file, the first transaction having a first output associated with the first transaction and including a blockchain address, transmitting the first output between a terrestrial transceiver that is communicatively connected to the server network and an extraterrestrial transceiver that is communicatively connected to the terrestrial transceiver, and printing, with a 3D additive printer, a product that utilizes the product geometry file;

	(2)	Milazzo et al., U.S. Patent Application Publication No. 2017/0279783 which discloses systems, methods, devices, and other techniques for using distributed ledgers, such as a blockchain database, to facilitate secure distribution and use of 3D model files to 3D printers over a computing network. A 3D printer controller may access an electronic ledger that identifies a plurality of 3D model files that have been made available for distribution. A particular 3D model file and a secret key may be obtained by the printer, where the 3D model file is encrypted based on the secret key. The secret key can be decrypted using a private key associated with the computing device that corresponds to the public key. After decrypting the secret key, the particular 3D model file can be decrypted using the secret key, and after decrypting the particular 3D model file, the particular 3D model file can be executed on the printer to print a physical 3D object.;

	(3)	Small et al., U.S. Patent Application Publication No. 2018/0012311 which discloses a method for the verification and authentication of additive manufactured product, comprising the steps of receiving, from a customer, at least one customer requirement for a product, deriving at least one manufacturing requirement and generating a product geometry file for the product, recording, by a first computing device, to a distributed transaction register, a first transaction reflecting certification of the product geometry file, obtaining a first output reflecting the first transaction, printing the product with a 3D printer, recording, by a second computing device, to the distributed transaction register, a second transaction reflecting the printing of the product and the first output, obtaining a second output reflecting the second transaction, embedding within the product a unique code reflecting the second output, whereby the product geometry file and the printing of said product may be verified with the unique code such that the product may be authenticated.;
	
(4)	Colson et al., U.S. Patent No. 9,994,339 which discloses Items may be packaged for shipping or storage using additive manufacturing techniques, also known as three dimensional (3-D) printing, wherein the packages made by such processes may be referred to as 3-D printed packages, wherein a packaging system may include a 3-D printer and a computing device communicatively coupled to the 3-D printer, and wherein the computing device may obtain a packaging model describing a package for one or more items, wherein a print module of the computing device may include instructions to print the package at least partially about the item(s) according to the packaging model, wherein the configuration of a 3-D printed package may be based at least in part on one or more other packages, wherein a 3-D printed package may include multiple separable compartments and wherein a unit of 3-D printed packages may include multiple separable packages.;

	(5)	FREER et al., U.S. Patent Application Publication No. 2018/0173203 which discloses an additive manufacturing system controller is configured to receive a build file comprising instructions for controlling the manufacturing hardware to generate the object, receive a material identifier indicating a particular lot of manufacturing media, validate the build file and the material identifier via a distributed ledger to verify at least one of an author of the build file or an origin of the particular lot of manufacturing media, control the manufacturing hardware using the build file to generate the object using the particular lot of manufacturing media, and in response to completion of the generation of the object, generate an object manufactured transaction to the distributed ledger indicating a result of the validation of the origin of the at least one of the build file or the material identifier.; and

	(6)	Narasimhan et al., U.S. Patent Application Publication No. 2019/0147174 which discloses a method and system for tracking and managing additive manufacturing of products includes formalizing a digital contract between a registered product owner and a registered additive manufacturing vendor. The digital contract includes an identification of a design file of the product, an identification of each registered additive manufacturing printer owned by the registered vendor, and an authorized quantity of products to be manufactured. The method further includes providing an access to the design file to the registered vendor upon formalization of the digital contract, and recording a print transaction data received from each registered printer. The print transaction data includes a quantity of products manufactured by the registered printer. The method further includes terminating the digital contract by revoking the access to the design file when the manufactured quantity equals the authorized quantity or upon violation of the digital contract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        August 9, 2022
/RDH/